Citation Nr: 0837603	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-06 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from March 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
denied service connection for a psychiatric disorder (claimed 
as depression with anxiety).  Please note this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The veteran's current depression began during active service.  


CONCLUSION OF LAW

Depression was incurred in active service.  38 U.S.C.A. 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for depression, the Board 
finds that no further discussion of VCAA compliance is 
warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as psychoses, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that he has a psychiatric disorder 
(currently diagnosed as depression) that is related to 
service.  

His service medical records indicate that he was treated for 
psychiatric problems on occasions during service.  On a 
medical history form at the time of the March 1970 entrance 
examination, the veteran checked a box indicating that he had 
frequent trouble sleeping and depression or excessive worry.  
The reviewing examiner noted that the veteran had not 
received treatment for insomnia or depression.  The March 
1970 objective entrance examination report included a 
notation that the veteran's psychiatric evaluation was 
normal.  A July 1970 treatment entry noted that the veteran 
was given an evaluation for human reliability program.  It 
was noted that the veteran had not had any instance of sleep-
walking in the past year and that he was cleared for the 
human reliability program.  

An August 1970 treatment entry noted that the veteran would 
like to transfer to a job other than guard duty because he 
was opposed to carrying a gun.  The impression was anxiety 
reaction with somatic complaints.  An August 1970 
consultation report indicated that the veteran was assigned 
as a security policeman, but that he wished to cross-train in 
a non-combat area such a personnel or family services.  It 
was reported that his main reason seemed to be a personal 
moral objection to carrying weapons and the possibility that 
he might be called upon to use them.  The consultation report 
indicated that there was no evidence of psychiatric illness, 
presently or in the past.  The diagnosis was no psychiatric 
disease.  

An August 1970 report from a general medical officer noted 
that the veteran was referred for a medical evaluation.  It 
was noted that he apparently felt that he was unable to carry 
and use a firearm from a moral standpoint.  The report 
indicated that he was referred to a hospital and seen by 
their psychiatric staff and that it was their impression that 
no psychiatric disease existed presently, or had existed in 
the past.  The report indicated that it was strongly urged 
that the veteran be considered to cross-train to another 
field where he would not have to carry firearms or use 
weapons.  An October 1970 treatment entry noted that the 
veteran complained of nervousness, aggravated by 
environmental pressures.  He reported that he had visible 
tremors of the extremities, but that the nervousness did not 
produce a nausea sensation.  He stated that he had those 
complaints for three years.  The impression was somewhat 
illegible, but referred to tremors.  

A September 1973 treatment entry noted that the veteran had 
been previously seen by a psychiatrist in 1970.  It was noted 
that he was being referred because of a history of long-
standing anxiety, manifested by:  insomnia; hand tremors; and 
excessive worries.  The diagnosis was situational anxiety.  
An October 1973 mental health clinic report indicated that 
the veteran was seen initially in September 1973 and 
presented with insomnia, anxiety, excessive preoccupation, 
and worries.  It was noted that the veteran presented as 
being more depressed than in the first interview and that he 
continued to complain of insomnia and anxiety.  The diagnosis 
was situational anxiety with some depression.  The objective 
October 1973 separation examination report noted that the 
veteran had frequent trouble sleeping as well as depression 
and nervous trouble attributed to his job in the Air Force.  
There was a notation that the veteran's psychiatric 
evaluation was normal.  

The first post-service evidence of record of any psychiatric 
problems is in November 1987, many years after the veteran's 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

A November 1987 private treatment entry from Dr. W. Rue 
indicated that the veteran was exhausted.  There was a 
notation that he was taking Halcion.  A December 1987 entry 
from Dr. Rue noted that the veteran was depressed.  Treatment 
entries dated in July 1988 and August 1988 related that the 
veteran was taking Halcion.  

Subsequent post-service private and VA treatment records show 
treatment for variously diagnosed psychiatric problems 
including depression.  

For example, an April 2000 VA treatment entry noted that the 
veteran stated that his main health problem was depression.  
He reported that he was depressed and that he had been 
depressed since the 1970s.  The assessment included 
depression, chronic and recurrent, with the patient under-
treated, and alcohol addiction.  A June 2000 entry indicated, 
as to diagnoses, that the veteran had a long history of 
depression as well as a general lack of satisfaction 
throughout his life.  It was noted that the veteran was 
diagnosed with dysthymic disorder and alcohol abuse.  

An April 2002 VA treatment entry related an assessment of 
neurotic depression with situational problems.  A May 2002 
entry indicated an assessment of dysthymic disorder and 
alcohol dependence in partial remission.  An August 2004 
entry noted an assessment that included depression and 
anxiety.  A December 2004 entry indicated that the veteran's 
chief complaint was continued depression.  It was reported 
that his depression and feelings of alienation seemed to go 
back through much of his adult life.  A diagnosis was not 
provided at that time.  

A statement from a VA psychologist, received in April 2008, 
noted that he had treated the veteran for the last six months 
with psychotherapy for depression and anxiety.  The 
psychologist indicated that the veteran's self-report, 
records, and clinical presentation were indicative of 
chronic, refractory, depression that had persisted for more 
than three decades.  It was noted that the veteran reported 
that he had a childhood tendency towards being melancholic 
and anxious that intensified into major depression during his 
military service and that continued to worsen throughout his 
military career.  The psychologist indicated that such report 
was consistent with theories of the development of mental 
illness and depression.  The psychologist stated that the 
diathesis-stress model described a process in which sub-
clinical risk factors or predispositions could be aggravated 
by environmental stressors to the point of causing major 
impairment.  It was reported that diatheses included 
biological and psychological risk factors for depression, but 
did not constitute a disorder.  The psychologist indicated 
that, however, when an individual's diatheses interact with 
sufficiently stressful social, psychological, or biological, 
life events, the onset of the illness could be triggered.  

The psychologist commented that in the veteran's case, it was 
likely that the sub-clinical diatheses present during his 
childhood and adolescence were exacerbated by the adjustment 
to military life and, primarily, as a result of the tension 
between military service and that veteran's moral and 
ideological stance at the time of his service.  The 
psychologist stated that anxiety and moodiness were noted 
prior to service, but that the veteran's enlistment 
examination did not identify any significant psychological 
disturbance, and there was no evidence that he suffered from 
a clinically significant anxiety or depression prior to his 
period of service.  

The psychologist remarked that the veteran had been strongly 
opposed to military service and to the Vietnam War since its 
beginning and that his opposition to the military reportedly 
increased and intensified after his enlistment.  It was noted 
that the veteran reported anxiety and stress throughout his 
service, related to moral issues, and that he made attempts 
(described in the military records) to reduce his anxiety by 
requested that he not wear a firearm and requesting a non-
combat assignment, etc.  The psychologist stated that 
"records support the contention that [the veteran] developed 
major depression while in military service."  The 
psychologist further reported that it appeared that "the 
extreme and prolonged (3 years, 10 months, 14 days) 
psychological and social stress caused by the veteran's 
service in the military aggravated non-clinical 
vulnerabilities to the point where he developed major 
depressive disorder which [appeared] to have persisted since 
his military service, causing wide-ranging and significant 
impairment in many aspect of the veteran's life."  

The psychologist noted that the veteran sought treatment for 
depression during his military service (e.g., his separation 
examination in October 1973 noted treatment during his period 
of service for depression and for sleep difficulties), and 
that he reported seeking treatment on numerous occasions 
after his discharge.  The psychologist indicated that the 
veteran was currently receiving ongoing psychotherapy and 
pharmacotherapy for refractory depression.  The psychologist 
stated that it was his opinion "that [the veteran's] 
military service exacerbated sub-clinical tendencies to the 
point where he developed major depressive disorder, a 
condition that [had] affected him since and which [continued] 
to impair his functioning at present."  

The Board observes that the veteran's service medical records 
show treatment for psychiatric problems, including 
depression.  Post-service private and VA treatment records 
also show continuing treatment for variously diagnosed 
psychiatric problems, also including depression.  
Furthermore, in a statement received in April 2008, a VA 
psychologist, after an apparent review of the veteran's 
records, specifically indicated that the records supported 
the veteran's contention that he developed major depression 
while in military service.  The examiner stated that it was 
his opinion "that [the veteran's] military service 
exacerbated sub-clinical tendencies to the point where he 
developed major depressive disorder, a condition that [had] 
affected him since and which [continued] to impair his 
functioning at present."  There is also a satisfactory chain 
of evidence from the time of the veteran's period of service 
to the present.  

After considering all the evidence, the Board finds that the 
veteran has current depression which began during his active 
service.  Depression was incurred in active service, 
warranting service connection.  The benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) has been considered in making this 
decision.  


ORDER

Service connection for depression is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


